OPINION OF THE COURT
Per Curiam.
Kenneth Z. Berman has submitted an affidavit dated October 28, 1992, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Berman was admitted to the practice of law by the Appellate Division of the Supreme Court, Second" Judicial Department, on December 19,1962.
*190Mr. Berman acknowledges that he is the subject of an investigation by the Grievance Committee for the Ninth Judicial District concerning allegations that the balance in his escrow account fell below the amount of a down payment that he was required to hold in connection with a dispute concerning the sale of real property. He concedes that he has no meritorious defense to the charges of conversion and indicates that his resignation is freely and voluntarily tendered, that he is not being subject to coercion, and that he is fully aware of the implications of submitting his resignation.
Mr. Berman further states that he is aware that any order issued pursuant to Judiciary Law § 90 (6-a) may direct him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection and acknowledges the continuing jurisdiction of the Court to make such an order. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him and he specifically waived his right to be heard in opposition thereto.
Counsel for the Grievance Committee recommends that the Court accept the resignation. Under the circumstances, the resignation of Kenneth Z. Berman as a member of the Bar is accepted and directed to be filed. Accordingly, Kenneth Z. Berman is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Sullivan, Balletta and O’Brien, JJ., concur.
Ordered that the resignation of Kenneth Z. Berman is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Kenneth Z. Berman is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Kenneth Z. Berman shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Kenneth Z. Berman is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from *191giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that pursuant to Judiciary Law §90 (6-a) (a), the respondent shall reimburse the Lawyers’ Fund for Client Protection of the State of New York for any awards made to the persons whose money or property was willfully misappropriated or misapplied by him.